Citation Nr: 0829425	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  96-50 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling prior to August 
30, 2002, and as 30 percent disabling thereafter.  

2.  Entitlement to an increased evaluation for arthritis of 
the right hand status post first carpal metacarpal joint 
interposition arthroplasty with ligament reconstruction 
(hereinafter, "right hand disability"), currently evaluated 
as 10 percent disabling prior to October 26, 2004, 20 percent 
disabling from February 1, 2005, and 50 percent disabling 
from June 1, 2006.

3.  Entitlement to a higher level of special monthly 
compensation (SMC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 until 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California, and Reno, Nevada.

This case has a long and complicated procedural history.  In 
an August 1998 rating decision, the RO, among other things, 
denied a rating in excess of 10 percent for tinea pedis and 
declined to reopen a claim of service connection for 
degenerative arthritis of multiple joints.  (Vol 7).  The 
veteran perfected a timely appeal of this determination to 
the Board.  In a March 2000 decision, the Board, among other 
things, granted service connection for right hand arthritis 
and remanded the increased rating issue for further 
development.  (Vol 10)  [The Board notes that other issues 
adjudicated in the March 2000 decision were ultimately 
appealed to the United States Court of Appeals for Veterans 
Claims (Court); in an Order issued in April 2001, the Court 
vacated the Board's decision as to these issues.  The Order 
did not affect any of the three issues currently on appeal.  
See April 2001 Court Order.  Id.]  In June 2000, the RO 
implemented the Board decision and awarded a 10 percent 
rating for "arthritis of the right hand due to trauma" from 
March 21, 1997.  Id.  

In November 2001, the Board again remanded the issue of an 
increased rating for tinea pedis for further development.  
(Vol 10).  

In January 2004, the veteran sought an increased rating for 
right hand arthritis.  (Vol 12).  In an August 2004 rating 
decision, the RO denied a rating in excess of 10 percent for 
right hand arthritis.  The RO also denied entitlement to a 
higher level of SMC by reason of loss of use of the lower 
extremities.  (Vol 13).  The veteran filed a notice of 
disagreement later that month.  Subsequently, evidence was 
received showing that the veteran underwent surgery to the 
right hand in October 2004.  (Vol 13).  In a March 2005 
rating decision, the disability was recharacterized as 
"right hand, arthritis, status post first carpometacarpal 
joint interposition arthroplasty with ligament 
reconstruction" and a temporary total disability rating 
under 38 C.F.R. § 4.30 for convalescence following right hand 
surgery was assigned from October 26, 2004 to January 31, 
2005.  (Vol 13).  Thereafter, a 20 percent rating was 
assigned.  In March 2005, the RO issued a supplemental 
statement of the case (SSOC) pertaining to the issues of a 
higher rating for the right hand disability and entitlement 
to a level of SMC higher than the intermediate rate between 
subsection L and subsection M under 38 C.F.R. § 3.350(f)(3).  
(Vol 13).  The veteran subsequently filed a timely 
substantive appeal.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.

In February 2007, the Board remanded the issues of 
entitlement to increased ratings for tinea pedis and right 
hand disability and entitlement to a higher level of SMC.  
[The Board also readjudicated the issues that were the 
subject of the April 2001 Court Order.]  (Vol 14).  

In an October 2007 rating decision, the RO increased the 
disability rating for tinea pedis to 30 percent effective 
August 30, 2002.  The RO also assigned a temporary total 
disability rating under 38 C.F.R. § 4.30 for convalescence 
following right hand surgery, effective March 15, 2006 to May 
31, 2006.  An increased evaluation of 50 percent was assigned 
from June 1, 2006.  Another temporary total disability rating 
was assigned following right hand surgery, effective 
September 27, 2006 to November 30, 2006.  Thereafter, the 50 
percent rating was continued.  Since the RO did not assign 
the maximum disability ratings possible for either 
disability, the appeals for higher evaluations remain before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The October 2007 rating decision also granted the veteran the 
higher level of SMC provided by 38 U.S.C.A. § 1114(p).  In an 
April 2008 statement, the veteran requested an upgrade to the 
"O" rate.  See AB.  (Vol 14). 

The Board notes that subsequent to the most recent SSOC 
issued in September 2007 additional medical evidence was 
received.  (Vol 14 and manila).  VA regulations provide that 
any pertinent evidence submitted by the veteran without 
waiver of RO consideration must be referred to the RO for 
review and preparation of a supplemental statement of the 
case.  See 38 C.F.R. § 20.1304 (2007).  However, upon review 
of the evidence, the Board finds that it does not pertain to 
the issue of an increased rating for tinea pedis.  Therefore, 
the provisions of 38 C.F.R. § 20.1304 are inapplicable and 
this issue need not be returned to the RO.

The issues of entitlement to an increased rating for right 
hand disability and to a higher level of SMC are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's tinea pedis was 
manifested by intermittent itching and "raw skin" between 
the toes; treatment consisted of topical creams; there was no 
evidence of exudation, constant itching, extensive lesions, 
or marked disfigurement.  

2.  From August 30, 2002, the veteran's tinea pedis has 
required corticosteroids for a total of six weeks or more, 
but not constantly, during the past 12-month period.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for tinea pedis prior to August 30, 2002, and higher than 30 
percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, 
7813 (prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling prior to August 
30, 2002, and as 30 percent disabling thereafter.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See, too, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in August 1998.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran SSOCs, the most recent in September 2007, following 
the VCAA notice compliance actions in April 2001 (Vol 10), 
October 2004 (Vol 13), and March 2007 (Vol 15).  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notices.  The veteran has presented lengthy argument in 
numerous and voluminous communications to the Board.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006 (Vol 14), including as it relates to the downstream 
effective date element of his claim.  

Regarding the increased rating claim, the Board notes that 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 42-43.

In this case, the above-referenced VCAA letters did not meet 
all of the foregoing requirements with respect to the 
veteran's tinea pedis claim.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  To demonstrate this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre- adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.

Here, the Board finds that the notice defect in this case did 
not affect the essential fairness of the adjudication.  In 
this regard, the Board notes that the VCAA letters 
specifically informed the veteran that he should submit 
evidence showing his service-connected disability had 
increased in severity and proceeded to suggest documents and 
records that would tend to demonstrate this worsening.  The 
veteran was also afforded SSOCs in March 2006 and September 
2007 that specifically set forth what is required to obtain a 
higher evaluation for his disability, including the criteria 
for the technical evaluation of his tinea pedis.  38 C.F.R. § 
4.118; DC 7813 (prior to and from August 30, 2002).

In addition, the Board points to the veteran's attendance at 
VA skin examinations to demonstrate actual knowledge of his 
awareness of what was necessary to substantiate his claim.  
By attending the examinations, the veteran clearly showed 
that he was aware that certain symptomatology was required to 
show that his skin condition warranted a higher rating.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 
553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Specifically, 
the information and evidence associated with the claims file 
consists of VA and private treatment records, reports of VA 
examinations, the veteran's testimony before the Board, and 
statements of the veteran in support of the claim.  The 
veteran has not identified any outstanding evidence.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claim on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In an August 1998 rating decision, the RO denied a rating in 
excess of 10 percent for tinea pedis.  The veteran appealed 
the decision.  While this appeal was pending, the applicable 
rating criteria for evaluating skin disorders were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The March 2006 and September 2007 SSOCs 
reflect that the RO has evaluated the veteran's skin 
condition under these revised criteria.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will similarly 
apply both the old and new versions of the criteria to the 
veteran's claim.  Bear in mind, though, the revised criteria 
only can be applied prospectively from the effective date of 
the change.  Whereas the former criteria may be applied both 
prior to and since the change.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, 
too, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's skin condition is evaluated under DC 7813.  
Prior to August 2002, the rating schedule noted that, unless 
otherwise provided, DCs 7807 through 7819 were to be rated as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2001).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806). 38 C.F.R. § 4.118, 
DC 7813 (2007).

Under current DC 7806, a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, DC 7806 (2007).

Analysis

Higher than 10 percent prior to August 30, 2002. 

Having reviewed the evidence of record, the Board finds that 
the veteran's tinea pedis does not warrant a rating higher 
than 10 percent for the period prior to August 30, 2002.  A 
VA examination conducted in January 1998 did not show that 
the veteran had tinea pedis and VA treatment records dated in 
1997 and 1998 did not show any complaints or treatment for 
the condition.  (Vol 7).  When the veteran was seen by VA in 
July 1999 he reported a history of intermittent itching and 
"raw skin" between the toes.  Treatment consisted of 
Mycelex, Lotrisone and cortisone creams.  It was noted that 
there were no symptoms at present.  (Vol 10).  In January 
2000, the veteran reported that he was using Clotrimazole 
with good results.  Examination of the feet revealed healthy 
toenails and some minimal fine scaling on the soles.  The 
diagnosis was tinea pedis, well controlled.  (Vol 10).  A 
November 2000 VA dermatological record indicated that the 
feet were unremarkable except for a callus on the bottom of 
the left foot.  (Vol 10).  In February 2001, the veteran 
reported that prescribed urea cream was not helping and that 
he still had tinea on both feet.  Examination revealed a 5mm 
dark round area on bottom of left foot in an area of 
hyperkeratosis and thickened epidermis.  There was also an 
area measuring 15mm on the right foot.  (Vol 10).  In June 
2002, reported treatment was salicyclic acid 17% plasters, 
urea 40%, and Clotrimazole.  The veteran indicated that 
everything was about the same and that he used the products 
on his feet about once a week.  (Vol 11).  

Given this evidence, it is clear that the veteran's 
symptomatology did not meet that required for a 30 percent 
rating.  In this regard, the Board acknowledges that the 
veteran reported having intermittent itching when seen in 
July 1999; however, a 30 percent rating requires constant 
itching.  At not time did the veteran complain of or report 
constant itching.  There was also no evidence of exudation, 
extensive lesions, or marked disfigurement.  In fact, for the 
most part, the veteran's tinea pedis appeared to be 
controlled with topical creams.  Therefore, a 30 percent 
rating under the old version of DC 7806 is not warranted.  
The Board reiterates that it can not apply the revised 
criteria prior to the effective date of the regulation change 
- August 30, 2002.  

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.

Higher than 30 percent from August 30, 2002.  

The Board likewise finds that the veteran's tinea pedis does 
not warrant a rating higher than 30 percent for the period 
from August 30, 2002.  The evidence concerning this period 
consists of a VA examination conducted in May 2005.  At that 
time, the veteran reported that starting in 1982 he noticed 
scaliness between the toes and itching.  The condition was 
intermittent with remissions and exacerbations with flare ups 
during the hotter weather.  Treatment consisted of a 
corticoid steroid cream which he used daily for 6 or 7 months 
out of the year when the eruption flares up.  There were no 
systemic symptoms such as fever or weight loss.  Examination 
of the feet revealed some scaling and dystrophic changes 
around the toenails indicative of dermatitis and 
onychomycosis.  This involved 100 percent of the surface area 
of the feet, which was approximately 3-4 percent of the total 
body surface area.  There was no associated scarring or 
disfigurement.  The diagnosis was dermatitis and tinea of 
both feet and toenail.  

Based on this evidence, the veteran's symptoms do not meet 
the standards for a higher rating under either the old or new 
criteria.  To warrant a 50 percent rating under the old 
criteria, the evidence would need to show ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  The VA 
examination failed to show any of these criteria.  The 
examination likewise did not show any of the criteria 
required for a 60 percent rating under the new criteria.  The 
examiner noted that the tinea pedis involved only 3-4 percent 
of the veteran's entire body, significantly less than the 40+ 
percent required for a 60 percent rating.  While the 
condition involved 100 percent of the feet, the Board notes 
that the feet are not considered "exposed areas."  The 
evidence clearly shows that the veteran uses corticosteroid 
cream to treat the tinea pedis; however, it is not shown that 
such use was constant or near-constant during the past 12-
month period.  The veteran, himself, reported that he used 
the topical creams only for 6 or 7 months when the eruption 
flared up.  The evidence of record clearly weighs against the 
assignment of a higher rating under either the old or new 
rating criteria.  

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling prior to August 
30, 2002, and as 30 percent disabling thereafter, is denied.  


REMAND

Entitlement to an increased evaluation for right hand 
disability, currently evaluated as 10 percent disabling prior 
to October 26, 2004, 20 percent disabling from February 1, 
2005, and 50 percent disabling from June 1, 2006.

Entitlement to a higher level of special monthly compensation 
(SMC).  

Reason for remand

Additional evidence 

The record reflects that additional medical evidence has been 
associated with the claims file since the most recent SSOC 
was issued in September 2007.  (Manila).  These records are 
dated in 2008 and reflect that the veteran underwent a 
surgical procedure on his right hand (right thumb hardware 
removal) in March 2008.  The Board finds this evidence 
pertinent to the veteran's claims.  Since he has not waived 
RO consideration of the evidence due process requires that 
the claims be remanded.  38 C.F.R. § 20.1304.

The Board notes that the veteran was last afforded a VA 
examination regarding his right hand in April 2007.  Given 
the procedure performed in March 2008, the Board feels that 
another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine 
the current severity of the right hand 
disability.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The 
examiner is requested to indicate 
whether the veteran has complete 
paralysis of the median nerve of the 
right hand (i.e., hand inclined to the 
ulnar side, the index and middle 
fingers more extended than normal, 
considerable atrophy of the muscles of 
the thenar eminence, the thumb in the 
place of the hand (ape hand); pronation 
incomplete and defective, absence of 
flexion of index finger and feeble 
flexion of middle finger, cannot make a 
fist, and the index and middle finger 
remain extended; cannot flex the distal 
phalanx of the thumb, defective 
opposition and abduction of the thumb 
at the right angle to the palm; flexion 
of the wrist weakened; pain with 
trophic disturbances).  See 38 C.F.R. 
§ 4.124a, DC 8515.  

The complete rational for any opinion 
expressed must be provided.  

2.  Readjudicate the claims of 
entitlement to an increased rating for 
right hand disability and entitlement 
to a higher level of SMC.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


